UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5088



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT L. KIRK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-77)


Submitted:   April 28, 2006                   Decided:   May 10, 2006


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew J. Katz, THE KATZ WORKING FAMILIES LAW FIRM, LC, Charleston,
West Virginia, for Appellant. Charles T. Miller, Acting United
States Attorney, W. Chad Noel, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pursuant to a plea agreement, Robert L. Kirk pled guilty

to conspiracy to manufacture and distribute methamphetamine, in

violation of 21 U.S.C. § 846 (2000).             At the September 2005

sentencing hearing, the district court sentenced Kirk to fifty-one

months’ imprisonment, at the bottom of the range provided for by

the advisory sentencing guidelines.           Kirk does not appeal his

conviction,   but   he   contends    the    district   court   imposed   an

unreasonable sentence.

          After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.      United States v. Green, 436 F.3d 449,

455-56 (4th Cir. 2006); United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005).    In determining the sentence, however, courts are

still required to calculate and consider the guidelines range as

well as the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2005).      We will affirm a post-Booker sentence if it is

within the statutorily prescribed range and it is reasonable.

Hughes, 401 F.3d at 546-47.     Further, “while we believe that the

appropriate circumstances for imposing a sentence outside the

guideline range will depend on the facts of individual cases, we

have no reason to doubt that most sentences will continue to fall

within the applicable guideline range.”         United States v. White,

405 F.3d 208, 219 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).


                                    - 2 -
“[A] sentence imposed within the properly calculated Guidelines

range . . . is presumptively reasonable.”         Green, 436 F.3d at 457

(internal quotation marks and citation omitted).

            Kirk’s sentence was within the guideline range and was

well within the statutory maximum of twenty years’ imprisonment.

See 21 U.S.C. §§ 841(b)(1)(C), 846 (2000).             The district court

appropriately    treated   the     guidelines    as   advisory,     properly

calculated and considered the guideline range, and weighed the

relevant § 3553(a) factors.      Kirk has not rebutted the presumption

that the sentence was reasonable.            Accordingly, we affirm the

district court’s judgment.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -